Citation Nr: 0426768	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-11 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of a reaction to 
medication used to treat the veteran while hospitalized at a 
Department of Veterans Affairs facility, from June to July 
1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel





INTRODUCTION

The appellant had active military service from June 6, 1974 
to June 5, 1977.  Prior to June 6, 1974, the appellant had 1 
year, 11 months, and 21 days of active service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Lincoln, Nebraska.                 


FINDING OF FACT

The evidence does not show that the appellant had a reaction 
to any medication given to him during his hospitalization at 
a Department of Veterans Affairs facility, from June to July 
1997.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability, claimed to have resulted 
from a reaction to medication administered during VA 
hospitalization from June to July 1997, have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

Based on the procedural history in this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the appellant that any additional information 
or evidence is needed.  In this regard, the Board recognizes 
that the appellant's original claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
reaction to medication was denied by the RO in a February 
2000 rating action.  In addition, the RO continued to deny 
the appellant's 1151 claim in April and August 2000 rating 
actions, and by an April 2001 rating decision.  However, in a 
letter from the RO to the appellant, dated in April 2001, the 
appellant was notified of the VCAA, and the RO proposed to 
readjudicate the appellant's 1151 claim pursuant to the VCAA.  
In the April 2001 letter, the RO notified the appellant of 
the evidence needed from him to support his claim, and what 
evidence the RO would obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  He was told what information and 
evidence was needed to substantiate his 1151 claim.  The 
letter specifically informed the appellant what was needed 
from him and what VA would obtain on his behalf.  
Subsequently, the RO readjudicated and denied the appellant's 
1151 claim again in October 2001.  

The Board further observes that there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claim.  In this 
regard, the Board recognizes the appellant's contention that 
the RO had not obtained all of the relevant records 
pertaining to his hospitalization at the VA Medical Center 
(VAMC) in Omaha, Nebraska, from June to July 1997.  
Specifically, the appellant maintained that the RO had not 
received the handwritten progress notes which were taken at 
the time of his admission to the Omaha VAMC in June 1997.  In 
addition, the appellant further stated that the RO had not 
obtained the doctor's orders and pharmacy records from his 
June to July 1997 VA hospitalization.  However, the Board 
notes that in August 2002, the RO received additional records 
from the Omaha VAMC which were pertinent to the appellant's 
hospitalization from June to July 1997.  The records include 
the handwritten progress notes which were taken during the 
appellant's hospitalization.  The records also include the 
doctor's orders and continuing medication records, which 
pertain to the specific medications that were administered to 
the appellant during his hospitalization.  The Board further 
observes that the appellant has been afforded the opportunity 
to present evidence and argument in support of the claim.  
Quartuccio, 16 Vet. App. at 183.  Moreover, the appellant has 
also been provided notice regarding the type of evidence 
needed to establish entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for reaction to medication.  
The discussions in the statement of the case and supplemental 
statement of the case informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The Board observes that in this case, there is 
no outstanding evidence to be obtained, either by VA or the 
appellant.  As previously stated, in August 2002, the RO 
received additional records from the Omaha VAMC which were 
pertinent to the appellant's hospitalization from June to 
July 1997, including handwritten progress notes, doctor's 
orders, and continuing medication records.  Consequently, 
given the standard of the new regulation, the Board finds 
that VA did not have a duty to assist that was unmet.  The 
Board also finds, in light of the above, that the facts 
relevant to this appeal have been fully developed and there 
is no further action to be undertaken to comply with the 
provisions of the regulations implementing the VCAA.  
Therefore, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).     


II. 1151 Claim

In pertinent part, section 1151 provides as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and--

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was--

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.   

38 U.S.C.A. § 1151 (effective for claims 
filed on or after October 1, 1997).

In the instant case, the appellant contends that on June 26, 
1997, he presented himself to the Omaha VAMC for the 
substance abuse program.  The appellant maintains that upon 
his arrival, he was given a shot to "clear [his] system."  
According to the appellant, the shot immediately caused a 
severe reaction, and he was transferred to the intensive care 
unit (ICU).  He states that his family was notified because 
the hospital personnel did not think that he would survive.  
The appellant indicates that due to his reaction to the 
medication, his health has been "greatly effected."  

A Discharge Summary from the Omaha VAMC shows that the 
appellant was hospitalized from June 26, 1997, to July 1, 
1997.  According to the Discharge Summary, the appellant had 
been admitted to psychiatry on June 26, 1997, and was 
transferred to medicine services because of acute shortness 
of breath.  The appellant was transferred to psychiatry on 
June 30, 1997.  He had been admitted because of substance 
abuse, and upon admission, he noted that he had been having 
increasing difficulties walking any distance.  Physical 
examination revealed a blood pressure of 140/84, with some 
paradoxical breathing.  In regard to the appellant's heart, 
there was a regular sinus rhythm, with no murmur.  The 
appellant had rapid shallow breathing with breath sounds 
throughout and wheezing.  The appellant was admitted to 
closed unit psychiatry on June 26, 1997, and shortly 
thereafter, evaluation was made of his respiratory 
difficulties and he was transferred to the surgical ICU on 
June 27, 1997.  He was stabilized there on medications 
including albuterol metered dose inhaler, two puffs, q.i.d 
(four times daily).  On June 28, 1997, prednisone, 40 
milligrams (mg.) q. (every) was initiated.  By June 30, 1997, 
it was felt that the appellant could be transferred to the 
in-patient substance abuse treatment center (SATC) program.  
After the appellant was subsequently transferred to the SATC, 
he was followed by pulmonary service.  By July 1, 1997, the 
appellant had decided that he did not want any part of the 
in-patient SATC program and in fact, did not want any further 
in-patient treatment.  It was noted that psychiatrically, 
there was no reason to hold the appellant against his will.  
It was further reported that he showed no signs of being 
imminently dangerous to himself or others.  He also 
demonstrated an understanding in the nature and consequences 
of his behavior and it was felt that he had the capacity to 
make decisions about his medical care.  Pulmonary staff 
reviewed his medications and made no change and wanted him 
back to the clinic in two weeks.  Upon the appellant's 
discharge, it was noted that the appellant was breathing much 
better, although still needing respiratory medications.  The 
diagnoses were the following: (Axis I) (1) cocaine 
dependence, (2) alcohol abuse, (3) ritalin and talwin abuse, 
possible dependence, (4) marijuana abuse, (5) nicotine 
dependence, (Axis III) shortness of breath being evaluated, 
(Axis IV) moderate, and (Axis V) Global Assessment of 
Functioning (GAF) score of 40.  Discharge medications 
included albuterol oral inhaler, ipratropium bromide oral 
inhaler, and prednisone.      

Outpatient and inpatient treatment records from the Omaha 
VAMC, from August 1998 to August 2000, and from February to 
September 2001, show that in September 1998, the appellant 
presented himself for the substance abuse treatment program.  
At that time, it was noted that according to the appellant, 
during his last admission, he was given an injection, after 
which he had to be sent to the ICU.   

Private medical records, from April to May 2000, show 
treatment for the appellant's diagnosed chronic obstructive 
pulmonary disease.  A private medical statement from W.J.O., 
M.D., dated in April 2001, shows that at that time, Dr. O. 
indicated that the appellant had severe chronic obstructive 
lung disease which required constant oxygen therapy.  
According to Dr. O., the appellant also had hepatitis C.  

In August 2002, the RO received additional records from the 
Omaha VAMC which were pertinent to the appellant's 
hospitalization from June to July 1997.  The records include 
the handwritten progress notes which were taken during the 
appellant's hospitalization, doctor's orders, and continuing 
medication records.  According to the records, on June 26, 
1997, it was noted that the appellant was given ativan for 
shortness of breath.  In addition, doctor's orders and 
continuing medication records reflect that on June 26, 1997, 
the appellant was given numerous medications throughout the 
day, including ativan, albuterol, atrovant, folic acid, 
lorazepam, thiamine, multivitamin tablets, and 
methylprednisolone NA (nicotinic acid) succinate injection, 
60 milligrams (mg.), IVP (intravenous push).  Specifically, 
according to the continuing medication records, after the 
appellant was given ativan, the results were that he was 
"calmer."  The appellant was subsequently transferred to 
the ICU for monitoring of his respiratory distress.  On June 
28, 1997, a note from the ICU staff shows that the appellant 
was not feeling so short of breath at that time.  On June 29, 
1997, it was reported that the appellant was instructed as to 
how to use an inhaler.  On June 30, 1997, it was indicated 
that the appellant was without complaints and felt better 
since starting inhalers.  It was also noted that according to 
the appellant, he could "walk a block now."  The assessment 
was of respiratory distress; improved breathing.  The 
appellant was directed to continue with the 
atrovant/albuterol medication.  

Upon a review of the evidence of record, the Board finds that 
there is no evidence showing that the appellant had a 
reaction to any of the medications given to him during his 
hospitalization at the Omaha VAMC, from June to July 1997.  
In this regard, the Board recognizes that according to the 
Omaha VAMC inpatient treatment records, on June 26, 1997, the 
appellant was admitted to psychiatry and was subsequently 
transferred to the surgical ICU due to respiratory 
difficulties.  The Board also recognizes that according to 
the doctor's orders and continuing medication records, the 
appellant was given numerous medications at the time of his 
admission, and throughout his hospitalization.  However, 
there is no evidence showing that the appellant had a 
reaction to any of the medications given to him during his VA 
hospitalization, from June to July 1997.  Specifically, 
according to the continuing medications records, on June 26, 
1997, after the appellant was given ativan, the results were 
that he was "calmer."  

In this case, the Board also notes that there is no evidence 
showing that the appellant developed an additional disability 
due to a reaction to medication, specifically to medication 
given to him during his VA hospitalization, from June to July 
1997.  The only evidence of record supporting the appellant's 
claim is his own lay opinion that he had a reaction to 
medication given to him while he was hospitalized at the 
Omaha VAMC in June 1997, and that due to the reaction, his 
health was "greatly effected," and he developed an 
additional disability.  However, the appellant has not been 
shown to possess the training or credentials needed to render 
a diagnosis or a competent opinion as to medical causation, 
and his opinion thus does not constitute competent medical 
evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Moreover, the appellant has not specifically 
identified a disability, within the meaning of the law, as a 
result of his claimed reaction to medication.  Furthermore, 
to the extent that the private medical records, from April to 
May 2000, and the private medical statement from Dr. O., 
dated in April 2001, have been submitted to show that a 
reaction to medication caused the appellant to develop 
chronic obstructive lung disease and/or hepatitis C, the 
Board notes that the aforementioned evidence is negative for 
any discussion of a relationship between the appellant's 
chronic obstructive lung disease and/or hepatitis C, and a 
reaction to medication.  Accordingly, in light of the above, 
the Board finds no basis for granting benefits under the 
provisions of 38 U.S.C.A. § 1151 in this case.  



ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability, claimed to have resulted from a 
reaction to medication administered during VA hospitalization 
from June to July 1997, is denied.  






	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



